FILED
                            NOT FOR PUBLICATION                             MAR 10 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



 MARK STEVEN PRICE,                              No. 06-15071

              Plaintiff - Appellant,             D.C. No. CV-04-02241-JAT

   v.
                                                 MEMORANDUM *
 A. BJELLAND; et al.,

              Defendants - Appellees.



 MARK STEVEN PRICE,                              No. 06-15073

              Plaintiff - Appellant,             D.C. No. CV-05-02048-JAT

   v.

 UNITED STATES OF AMERICA; et al.,

              Defendants - Appellees.



                    Appeals from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

JS/Research
                           Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        In these consolidated appeals, Arizona state prisoner Mark Steven Price

appeals pro se from the district court’s judgments dismissing his two actions

alleging violations of his constitutional rights. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th

Cir. 2000) (dismissal for failure to state a claim under 28 U.S.C. § 1915A);

Andrews v. King, 398 F.3d 1113, 1118 (9th Cir. 2005) (interpretation of 28 U.S.C.

§ 1915(g)). We affirm in part and dismiss in part.

        In Appeal No. 06-15071, the district court properly dismissed Price’s due

process claim challenging the deprivation of property and the disciplinary

proceedings against him, because he was afforded the procedural protections set

forth in Wolff v. McDonnell, 418 U.S. 539, 563-70 (1974).

        In Appeal No. 06-15073, the district court properly dismissed Price’s equal

protection and due process claims because there is a rational basis for the

government’s fee requirement for an application to register intellectual property.

See Rodriguez v. Cook, 169 F.3d 1176, 1179-80 (9th Cir. 1999) (applying rational


          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JS/Research                                2                                    06-15071
basis test to equal protection challenge where there was no suspect class or

fundamental interest at stake, and stating that indigent persons are not a suspect

class); Kim v. United States, 121 F.3d 1269, 1273 (9th Cir. 1997) (stating that

rational basis test applies to substantive due process challenge where no

fundamental right is implicated).

        The district court properly concluded that its dismissals in these actions

constitute strikes because the dismissal of a prisoner action for failure to state a

claim constitutes a strike regardless of whether the prisoner is in forma pauperis.

See 28 U.S.C. § 1915(g); Rodriguez, 169 F.3d at 1178.

        Price’s challenge to the district court’s determination that he had three

strikes and thus could not proceed in forma pauperis in these actions is moot

because he paid the full filing fees. See Lipscomb v. Madigan, 221 F.2d 798 (9th

Cir. 1955) (per curiam).

        Price’s remaining contentions are unpersuasive.

        Appeal No. 06-15071: AFFIRMED in part; DISMISSED in part.

        Appeal No. 06-15073: AFFIRMED in part; DISMISSED in part.




JS/Research                                 3                                       06-15071